 In the Matter of SBICCA, INC.,andUNITEDSHOEWORKERSOILAMERICA, AFFILIATED WITH THE CONGRESS OF INDUSTRIAL ORGANIZA-TIONSandBOOT AND SHOE WORKERS' UNION, LOCALNo. 141, AFFILI-ATED WITH THE AMERICAN FEDERATION OF LABOR, PARTY TO THECONTRACT.Cases Nos. C-1514 and B-1687.-Decided March 5, 1941Jurisdiction:shoe manufacturing industry.Unfair Labor PracticesIn General:employer not responsible for activities of supervisory employee whereno evidence that such activities reflect the desires of the employer ; employernot responsible for activities of employee upon its premises where no showingthat this freedom was not granted to a rival union.Interference,Restraint, and Coercion:,breach of union contractheldnot toconstitute interference, restraint, or coercion ; charges of, dismissed.Discrimiviation:refusal pursuant to valid closed shop contract to. reinstateemployees who were on strikeheldnot a discrimination ; charges of, dis-missed.CollectiveBargaining:employerheldnot to have refused to bargain collec-tively where the union was not justified in relying upon an earlier proof ofmajority.Practice and Procedure:complaint dismissed._Investigation and Certification of Representatives:existence of question: con-flictingclaims of rival representatives ; closed-shop contract or renewalthereof no bar to, when made after notice of representation claim of rivalunion; election necessary.Unit Appropriate for Collective Bargaining:production employees exclusive of-supervisory and clerical employees ; stipulation as to; unit clarified by in-clding two working foremen where both unions admit them to membership.Mr. Joseph F. Castiello,for the Board.Mr. John Garaguso,of Philadelphia, Pa., for the respondent.SymecCSimons, by Mr. Benjamin SimonsandMr. Maurice Abrams,of Philadelphia, Pa., for the Boot and Shoe Workers.Mr. Leo Goodman,ofWashington, D. C., for the United.MissCharlotte Anschuetz,of counsel to the Board.DECISION ORDERAND 'DIRECTION OF-ELECTIONSTATEMENTOF THE CASEOn July 8, 1939, United Shoe Workers of America,affiliatedwiththe Congress of Industrial Organizations, herein called the United,30 N. L.R. B., No. 1160 SBICCA, INCORPORATED61filed with the Regional Director for the Fourth Region (Philadel-phia, Pennsylvania) charges alleging that Sbicca, Inc., Philadelphia,Pennsylvania, herein called the respondent, had engaged in and wasengaging in unfair labor practices affecting commerce, within themeaning of Section 8 (1), (3), and (5) and Section 2 (6) and (7)of the National Labor Relations Act, 49 Stat. 449, herein called theAct.On July 10, 1939, the United- filed with the Regional Directora petition alleging that a question affecting commerce had arisenconcerning the representation of employees of the respondent andrequesting an investigation and certification of representatives pursu-ant to Section 9 (c) of the Act.On October 21, 1939, the National Labor Relations Board, hereincalled the Board, acting pursuant to Section 9 (c) of the Act, ArticleIII, Sections 3 and 10 (c) (2), and Article II, Section 36 (b), of Na-tional Labor Relations Board Rules and Regulations-Series 2, con-solidated the complaint and representation cases and ordered theRegional Director to conduct an investigation of representatives andto provide for an appropriate hearing upon due notice.Upon charges and amended charges duly filed by the United, theBoard, by the Regional Director, issued its complaint dated December15, 1939, against the respondent alleging that the respondent had en-gaged in and was engaging in unfair labor practices affecting commercewithin the meaning of Section 8 (1), (3), and (5) and Section 2 (6)and (7) of the Act. Copies of the complaint, notices of hearing onthe petition and on the complaint, and Order of Consolidation wereduly served upon the respondent, the United, and Boot & Shoe Work-ers'Union, Local 141, herein called the Boot & Shoe Union, party to acontract with the respondent.With respect to the unfair labor practices, the complaint alleged insubstance (1) that on July 14, 1938, a majority of the respondent'semployees in an appropriate unit designated the United as their rep-resentative for purposes of collective bargaining and that on May 27,1939, June 3, 1939, and at all times thereafter the respondent refusedto bargain with the United as the representative of the employees insuch unit; (2) that the respondent encouraged and gave assistance tothe Boot & Shoe Union by permitting Guido Gargani, an employee,to solicit memberships therefor on the respondent's property duringworking hours, by refusing to discharge Gargani at the request of theUnited and pursuant to an existing contract between the respondentand the United, and by soliciting memberships in the Boot & ShoeUnion and discouraging membership in the United through certainsupervisory employees; (3) that as a result of said conduct of therespondent the United called a strike at the respondent's plant on orabout July 5, 1939; (4) that thereafter, on July 6, 1939, the respond- 62DECISIONS OF NATIONAL LABOR RELATIONS BOARDent entered into a closed-shop contract with the Boot & Shoe Unionalthough said union did not represent an uncoerced majority of therespondent's employees within the meaning of the-Act; and (5) thatthe respondent performed the terms and conditions of the contractwith the Boot & Shoe Union, and thereby discriminated in regard tothe hire and tenure of employment of 18 named employees.The re-spondent filed an answer to the complaint denying that it had com-mitted any unfair labor practices and alleging that the United hadceased to represent a majority of the respondent's employees in theappropriate -unit after July 6, 1939, and that the strike called by theUnited on July 5, 1939, was in violation of the then existing contractbetween the respondent and the United.'Pursuant to notice, a hearing was held in Philadelphia, Pennsyl-vania, on January 11, 12, 15, 16, 17, and 18, 1940, before William B.Barton, the Trial Examiner duly designated by the Board. TheBoard, the respondent, and the Boot & Shoe Union were representedby counsel and participated in the hearing.Full opportunity to beheard, to examine and cross-examine witnesses, and to introduce evi-dence bearing on the issues was afforded all parties.During thecourse of the hearing, counsel for the Board moved to dismiss the com-plaint as to Lena Ebner.This motion was granted.At the closeof the Board's case the respondent moved that all testimony given inregard to Meyer Rubonoff and all others named in the complaint whodid not appear to testify be stricken on the ground that all testimonyin respectto them was hearsay.The Trial Examiner reserved rulingon this motion and denied it in his Intermediate Report.At the closeof the entire case the Boot & Shoe Union moved that it be certified asthe exclusive bargaining representative of the employees of the re-spondent.Ruling was reserved upon this motion.The Boot & ShoeUnion moved to dismiss the petition for investigation and certificationfiled by the United.The Trial Examiner reserved ruling upon thismotion.The Board hereby denies both motions.At the close of the case, the respondent moved to dismiss thecomplaint in its entirety, for want of sufficient proof of theallega-tions thereof, and on the ground that the respondent'sactswerelawfulby virtue of a valid closed-shop agreement.The Trial Ex-aminer reservedruling on this motion and denied it in his Interme-diate Report.During the course of the hearing, the Trial Examinermade rulingson other motions and on objections to the admissionof evidence.The Board has reviewed the rulings of the TrialExaminerand finds that no prejudicialerrors werecommitted.Therulings areherebyaffirmed.1Pursuant to permission granted by the Trial Examiner,the respondent filed its answerto the complaint after the close of the hearing. SBICCA, INCORPORATED63On March 27, 1940, the Trial Examiner filed his IntermediateReport, copies of which were duly served upon the parties.TheTrial Examiner therein found that the respondent had engaged inunfair labor practices affecting commerce within the meaning ofSection. 8 (1) and (3), but had not refused to bargain with theUnited within the meaning'of Section 8 (5) of the Act.He recom-mended that the respondent cease and desist from the unfair laborpractices, cease recognizing the Boot & Shoe Union, cease givingeffect to the contract of July 6, 1939, with the Boot & Shoe Union,and reinstate with back pay' all employees named in the complaintwith the exception of Ebner.2On April 8, 1940, the respondent requested oral argument beforethe Board.On May 10, 1940, the respondent and the Boot & ShoeUnion each filed exceptions to the Intermediate Report, briefs, andagain requested oral argument.On May 14, 1940, pursuant to notice,a hearing was held before the Board at Washington, D. C., for thepurpose of oral argument.The respondent, the United, and theBoot & Shoe Union appeared by counsel and participated in the-oral argument.The respondent and the Boot & Shoe Union alsosubmitted briefs in support of their respective positions.The Boardhas considered the exceptions and briefs and, save as they are con-sistentwith the findings, conclusions, and order below, finds theexceptions to be without merit.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe respondent, a Delaware corporation with its principal place ofbusiness in Philadelphia, Pennsylvania, is engaged in the manufac-ture, sale, and distribution of women's shoes.The raw materials usedby the respondent consist of threads, fabrics, hides, dyes, waxes, andrubber cements. , During 1938 the respondent purchased raw materialsvalued at approximately $40,000.Approximately 85 per cent of suchraw materials were obtained from States other Phan Pennsylvania.During the same year, 95 per cent of the respondent's finished,prod-ucts of the approximate value of $140,000 were sold and shippedto points outside Pennsylvania.The respondent's gross volume ofbusiness during 1938 was $150,000.II. TIIE ORGANIZATIONS INVOLVEDUnited Shoe Workers of America, Philadelphia District, is a labororganization affiliated with the Congress of Industrial Organiza-2The complaintwas dismissed as to Ebner. 64DECISIONSOF NATIONALLABOR RELATIONS BOARDLions, herein called the C. I. 0., admitting to its membership pro-duction employees of the respondent, exclusive of supervisory andclerical employees.Boot & Shoe Workers' Union, Local No. 141, is a labor organizationaffiliated with the American Federation of Labor admitting to itsmembership production employees of the respondent, exclusive ofsupervisory and clerical employees.III.THE ALLEGED UNFAIR LABOR PRACTICESA. BackgroundIn the spring of 1938 the United and the Boot & Shoe Unionbegan to organize the respondent's employees.On July 13, 1938,the respondent entered into a contract with the Boot & Shoe Union.The United thereupon filed a petition with the Board for an investi-gation and certification of representatives and on the following daycalled a strike of employees in the plant.A few hours later theBoot & Shoe Union and the United agreed to a consent electionto be held by the Board and stipulated that "if the United ShoeWorkers of America should win the election the agreemententeredinto between the Boot & Shoe Workers' Union, Local #141, affiliatedwith the A. F. of L., and the Company on July 13, 1938, will bevoid and'of no force or effect," and that the respondent would bar-gainwith the union chosen by a ,majority of the employees in theappropriate unit.The consent election, held July 14, 1938, resulted in 27 votes forthe United and 21 votes for the Boot & Shoe Union in a unit consist-ing of 52 employees.Pursuant to the agreement, the respondentand the United on July 26, 1938, executed a written contract for1 year covering wages, hours, and conditions of employment andproviding for a closed shop. It was agreed to arbitrate"all mattersof discussion" under the contract, and that there would be no strikes,stoppages, or lock-outs throughout the duration of the contract.This contract continued in force until July 6, 1939, when, under cir-cumstances described hereafter, the respondent entered into a closed-shop agreement with the Boot & Shoe Union.B. Alleged interference, restraint, and coercionIn January 1939 Guido Gargani, a member of the United whowas an edge setter and trimmer employed by the respondent, dis-puted with Louis Di Francesco, shop chairman for the United, con-,cerning overtime work.Gargani testified that on one occasionhe was reprimanded at the instance of Di Francesco by Tony Dol-ceamore, who had a position corresponding to plant superintendent,for working 10 minutes overtime in violation of a provision of the SBICCA, INCORPORATED65contract between the respondent and the United.Not long there-afterGargani was summoned to the shop one Saturday morningto finish a special pair of shoes which, were to be sent out immedi-ately.His remuneration for these shoes, according to his customarypiece-rate scale, amounted to 51/2 cents.Since his carfare to theplant amounted to 19 cents he requestedpermissionof both therespondent and the United to work for 2 hours.Di Francescorefused to grant such permission and Gargani accused him of work-ing overtime while not permitting the other employees to do so.DiFrancesco admitted on the stand that he often worked after regularworking hours.Gargani testified that he resented Di Francesco'sbehavior, and that he told him he was going to lead a fightagainstthe C. I. 0. single-handed.In April 1939 Gargani went to Michael Tesoro, eastern representa-tive of the Boot & Shoe Union, told him that hd and others in theplant were"disgusted" with the United, and that he was confidentthat he could "make them sign" for the Boot & Shoe Union.3 Tesorogave him 50of the followingpledge cards :We'the undersigned, employees of the Sbicca Shoes Inc., herebyserve notice upon the firm not to make any deductions from ourpay, for duesor assessmentsof any kind to be paid to the UnitedShoe Workers of America, C. I. 0.Further, we no longer desire to have the U. S. W. of America,C. I. 0., represent us for the purpose of collective bargaining.Further, we desire to have the Boot & Shoe Workers Union,A. F. of L. represent us for the purpose of collective bargainingwith our employer and authorize said Union to enter into anagreement with the above firm.Name ------------------------------Address---------------------- ------Gargani distributed these cards among his fellow worker's, and urgedthem to join the Boot & Shoe Union.' He engaged in these activitiesfor the most part in the washroom and during the lunch hour.Twowitnesses testified that Gargani stopped each of them during workhours as they passed his table and solicited them to join the Boot &Shoe Union.Twice a week he, saw Tesoro and gave him the cardsthat had been signed.The complaint alleges that Gargani's activity was conducted withthe "knowledge and/or consent and/or acquiesence of the respondent's'At no time did Gargani lodge a complaint with the United nor did he ever formallyresign from-it, although he signed a pledge card for the Boot&Shoe Union dated May 12,1939.In February or March 1939,at a time subsequent to the quarrel with Di Francesco,Gargani was elected vice president of the Philadelphia local of the United.He voiced noobjection either to the nomination or the office 66DECISIONS OF NATIONAL LABOR RELATIONS BOARDforemen and agents" and that the respondent thereby interfered with,restrained, and coerced its employees in their choice of a bargainingrepresentative.The Trial Examiner found that both Frank Sbicca,the respondent's general manager, and Tony Dolceamore, who as wenoted above had a position equivalent to plant superintendent, weretold about these activities of Gargani by Di Francesco and that nothingwas done to stop him.4Whether or not the respondent had this knowl-edge, however, there is nothing in the record to indicate that theUnited was not permitted similar freedom even though the respondenthad a rule against talking during working hours.Under the circum-stances we are of the opinion that Gargani's activities in behalf of theBoot & Shoe Union are not attributable to the respondent.5The complaint alleges that supervisory employees of the respondentaided in organizing the Boot & Shoe Union. There was testimonythat Louis Katoff,e alleged by witnesses to be the fitting-room foreman,distributed pledge cards similar to those which Gargani distributed.There was also testimony that he made statements intended to coercethe employees into joining the Boot & Shoe Union and resigning fromthe United.Thus Lundy, an employee, testified that Katoff "advisedme to sign up `for the peace of the family, because the boss wants it;he will be more satisfied if the Boot & Shoe came in."' At anothertime Katoff was alleged by Mary Blier, another employee, to havesaid: "Read this paper (a pledge card) and make sure that you signit,because if you don't sign it you will lose your job."Katoff him-self signed a pledge card sometime before June 27, 1939., He denied,however, that he had engaged in soliciting membership for the Boot &Shoe Union.We find, as did the Trial Examiner, that Katoff's testi-mony that he did not engage in union activity is unconvincing in theface of the clear and positive testimony of Board witnesses.VincentFuria, who witnesses testified, was the packing-room foreman, signeda Boot & Shoe pledge card about 10 days earlier. There is no evidenceof other activity on his part.7/IIt should be noted thatduring thisperiod the United tookno steps to disciplineGargani forhis dissidence.bSeeMatter of Aeolian-AmericanCorporationandAmalgamated Piano Workers ofAmer,cd,S N. L. R B 1043;Matter ofNationalSupply CompanyandSteelWorkers Or-ganizing Committee,16 N. L. It. B 304CfMatter of Servel, Inc.andUnited Electrical,Radioand Machine Workers of America,Local No. 1002, 11 N L, It. B. 12951;Matter ofAmerican-West African Lanes, Inc.andMartine Engineers' BeneficialAssociation,21N L R B 691._6 Also referred to in the record as Louis Katofsky'There was further testimony, which the Trial Examiner credited, with respect-to l s oanti-union statements made by Arthur Sbicca, a salesman who is vice president of therespondentand a son ofFrank Sbicca.Max Lindy, an employee, testified that he over-heard Sbicca disparage the-United and Ann Marie McColl testified that duringa discussionwith her over piece rates, Sbicca cursed the United and observed that conditions in theshop would be improved after the expiration of the respondent's contract with the United.We are of the opinion that these statements, standing alone, are insufficient to support afinding of interference, restraint, and coercion in violation of the Act SBICCA, INCORPORATED67The respondent denied that Katoff and Furia are supervisory em-ployees and asserted that therefore it is not responsible for theiractivity.Katoff and Furia were both listed, along with Harry Maloyand Dolceamore, as "foremen" on a pay-roll sheet of June 29, 1939,prepared by the respondent for the Board prior 'to the hearing. Therespondent alleged that its office clerk had erred in designating thesemen as foremen, that of this group Dolceamore alone was a foreman,and that the rest were "working foremen."All were known as "fore-men" by the employees. Frank Sbicca described Katoff as a workingforeman or "head" in the fitting-room department in which approxi-mately 20 persons are employed.His main duty was to make thesample shoes and then to instruct the workers in manufacturing them.Furia, Sbicca testified, was the working foreman or "instructor" overthe five or six employees in the cleaning and packing department wherethe shoes were given their final touches and then shipped out.NeitherKatoff nor Furia had the power to hire or discharge, except in so faras either might report lack of work, need for additional work, or workimproperly done to Sbicca, or Dolceamore.Both were paid a weeklysalary, whereas the majority of employees were working on,a piece-work basis.We find that both Katoff and Furia are supervisoryemployees.8-Under normal circumstances supervisory employees are not, byvirtue of their position, precluded from joining labor organizationsor otherwise exercising the rights guaranteed employees by the Act.Neither the right of supervisory employees to engage in concerted'activities nor their eligibility to membership in a union, however,relieves an employer of responsibility for the acts of such employeeswhich are designed to or have the effect of enlisting the employer'sprestige on one 'side of a representation dispute.' So far as the recorddiscloses, Furia did nothing more than join the Boot & Shoe Union.We are not satisfied that his union membership was either intendedto or had the effect of coercing other employees in their choice asbetween the United and the Boot & Shoe Union. Nor are we satisfiedsMatter of The Serrick CorporationandInternationalUnion,United AutomobileWorkers of America, Local No.459, 8 N. L. R B 621,enf'd,International Association ofMachinists,et at v N L R B,311 U S 72,aff'g 110 F(2d) 29(App D. C ), rehearingdenied,311 U S 729 ,Matterof Borden Mills, IncandTextileWorkers Ordani.inq Conti-mittec,13 N L R. B 459CfMatter of Monteith Brothers Company,a corporationandUnited Automobile Workers of America,affiliated with the C.10, 24 N. L.R. B 812'Matter of Ford Motor CompanyandUnited AutomobileWorkersof America,Local No.1925,23 N L R B,342;Intel national Association of Machinists,etal,vN. L R B ,Sit Ti S72, aff'g 110 F (2d) 29(App D C ),enf'gMatter of The derrick CorporationandInternationalUnion,United AutomobileWorkers of America,LocalNo459,8N L R B 621, rehearingdenied,311 U.S 729;Matter of Ward Baking CompanyandCommittee for Industrial Organization,8N. L. R B.558;Matter of Tennessee CopperCompanyand A. Fof L. Federal UnionNo.21164,8 N LR. B 575;9 N. L R B. 117;Matter of Mt Vernon Car Manufacturing CompanyandLocal Lodge No. 1756, AmalgamatedAssociationof Iron, Steel,and Tin Workers of North America, affiliated with the Commit-tee for Industrial Organization,11 N. LR. B 500.440133-42-A'ol 30--6 68DECISIONSOF NATIONALLABOR RELATIONS BOARDon the basis of the entire record that Katoff's activities on behalf ofthe Boot & Shoe Union were unlawful by virtue of his status as asupervisory employee.The recordshowsthat Katoff was a memberof the United before he signed thepledge cardfor the Boot & ShoeUnion.Joseph McLaughlin,the businessagent of theUnited, testi-fied that Katoff had joined theUnited when he was "just onQ of theproduction'workers," and that when he later attained the status ofmeetings nor participated in elections.McLaughlin further testifiedthat foremen were not eligible to membership in the United,but thatdues were still checked off for Katoff,and that they"just rode alongthat way" because Katoff raised no objection.On the other hand,McLaughlin admitted that Katoff was never notified that he had losthis eligibility to membership in the United or informed that-he wasno longer a member.Katoff himself denied,as we have observedabove, that he was ever promoted from his original position with therespondent as an ordinary employee in the fitting room, and assertedthathe was a member of the United"to the last until the A.F. of L.went in." 10The Unitedtook no steps to expel Katoff despite his-activities,although it expelled Gargani, as described below.ThusKatoff, while still maintaining his membership in the United, engagedin activity on behalf of the Boot & ShoeUnion.Underthese circum-stances and in the absence of evidence that his activities reflected thedesires of the respondent,we believe that the record affords insuffi-cient'basis for imputing Katoff's activities to the respondent.1'C. The alleged refusal to bargain1.The appropriate unitThe complaint alleges and the parties stipulated that the re-spondent's production employees, exclusive of supervisory and clericalemployees, constitute a unit appropriate for the purposes of collectivebargaining.We see no reason to alter this unit except to clarify theposition of the "working foremen," Katoff, Furia, and Maloy 12 Sincethe Boot & Shoe Union accepted pledge cards from two of them asshown above, it is apparent that this labor organization considers work-ing foremen eligible as members.We have found, moreover, thatKatoff was permitted to continue his membership in the United after10 July 6, 1939.n Cf.Matter of Crown Central Petroleum CorporationandOilWorkers InternationalUnion, Local No 227,24 N. L R B 217, wherein supervisory employees of equal ranktook an active part in rival unions.12 The collective bargaining contracts in evidence do not show the precise unit coveredthereby, althoughit isapparent from the record that they covered the employees in theunit stipulated herein. SBICCA, INCORPORATED69his promotion to the position of working foreman: In addition, counselfor the United stated in oral argument that the sole basis of member-ship in the United is the "employment in the industry in a productivecapacity" and indicated that working foremen were eligible for mem-bership.It is therefore clear that the working foremen at the re-spondent's plant are admitted to membership in both the Boot & ShoeUnion and the United.We shall therefore include them within theappropriate unit.We find that all production employees of the respondent, includingworking foremen, but excluding supervisory and clerical employeesat all times material herein constituted and that they now constitute aunit appropriate for the purposes of collective bargaining with respectto rates of pay, wages, hours of employment, and other conditions ofemployment, and that said unit insures to employees of 'the respondentthe full benefit of their right to self-organization and to collective bar-gaining and.otherwise effectuate the policies of the Act.2.Alleged representation by the United of a majority in theappropriate unit and the alleged refusal to bargainThe complaint alleges that the respondent refused to bargain col-lectively with the United on or about May 27, 1939, June 3, 1939, andthereafter.The contract between the United and the respondent of July 26,1938, provided that it should be effective for I year from date, andcontinue thereafter from year to year unless either party gave writtennotice to terminate,' change, or modify at least 60 days prior to theexpiration date.In accordance with this provision McLaughlin onMay 25, 1939, notified the respondent that the United wanted certainchanges made in the agreement and asked for a conference. Pursuant.to the request of the United a conference was held on May 27, 1939, atwhich the proposed changes were discussed and agreed upon.Noquestion as to the majority representation of the United was raised.Sbicca announced, however, that he could not sign any agreementbefore consulting the board of directors and a further conference wastherefore arranged for June 3, 1939.At this latter time-the Unitedpresented for adoption a new contract which was based on the negotia-tions of the previous conference.Sbicca refused to sign on the groundthat he still had not received a definite answer from his board of-directors, and he questioned the United's majority, saying : "Maybe thepeople in the shop do not want your union; maybe they want someother union."The United offered no proof of majority. Sbicca then,asserted that since the existing contract did not terminate until July26, 1939, he intended to take no steps until that time. 70DECISIONSOF NATIONALLABOR RELATIONS BOARDThe last conference between the respondent and the United was heldon June 15, 1939, when McLaughlin summoned a group of Unitedmembers, including the shop committee, and without a previous ap-pointnment called upon Sbicca in his office.They told Sbicca that theemployees were restless and discontented because the contract had notyet been signed, and asked him once more to sign it. Sbicca refusedand reiterated in explanation of his refusal the reasons given at theprevious conference.The complaint alleges that a majority of the employees in theappropriate unit had designated the United as their representativeon or about July 14, 1938 (in the consent election afore-mentioned)and that the United has since remained the representative for col-lective bargaining of a majority of- such employees.The Unitedclaimed that th-s majority still existed on June 3, 1939. It offeredno proof of its membership as of that date, although its officers testi-fied that there had been no withdrawals, resignations, supensions, orexpulsions since the date of the consent election.On the other handthere is evidence that a number of employees had transferred theirallegiance from the United to the Boot & Shoe Union, and that byJune 12 the Boot & Shoe Union had presented its request to therespondent for collective bargaining.Where a determination of an exclusive bargaining representativehas been made, such determination may be relied upon and is notsubject to challenge by the parties so long as the representative isready and willing to bargain collectively and to establish contractualrelations with the employer in behalf of those represented, and a,reasonable.period for it to do so has not elapsed. 13 1 Under the circum-stances described above, however, it is apparent that the United wasnot justified in relying upon the results of the 1938 consent electionin support of its asserted right to exclusive representation of theemployees nor was the respondent unreasonable in insisting uponproof of such representation: 'We conclude that the evidence doesriot support a finding that the respondent refused to bargain collec-tively with the United, and we shall dismiss the complaint in thisregard.D. The strikeOn June 12, 1939, at the monthly union meeting of the "shop crew"of the respondent at the United headquarters, the members who-%-,erepresent held a thorough discussion concerning the results of theconferences with Sbicca and concerning the activities of Gargani and"Cf.Matter of Pacific Greyhound LinesandBrotherhood of Electric Trainmen,22N.L R B 111;Matter of Whittier Mills Company and Silver Lake CompanyandTextile 1Vorkers Organizing Committee,15 N L. R B. 457;Matter of ClarkShoeCompanyandUnited Shoe Workers of America, 17N. L.R. B. 1079. SBICCA, INCORPORATED71KatofF in soliciting memberships for the Boot & Shoe Workers.Amotion was passed at this meeting authorizing the shop committee 14of the United to request Gargani to stop his activities and if this wasunsuccessful to file charges against him with the grievance board ofthe Philadelphia district of the United, known as the, grievancecommittee.The shop committee sent Gargani a letter by registeredmail on June 15, 1939, requesting him to appear before it on June 19,1939.He failed to appear, and was then summoned on June 20, 1939,to appear before the grievance committee.He failed also to appearbefore this committee.On June 27, 1939, the grievance committeetook final action and Gargani was suspended from the United.'On June 28, 1939, McLaughlin sent a letter to the respondent request-ing Gargani's discharge in accordance with its contract of July 26,1938, with the respondent, which provided for the employment onlyof such persons as were members of the United in good standingand that upon 48 hours' notice by the United to the employer thelatterwould "discharge any worker not a member of the Union ingood standing."On the same day, June 28, the United membershipmet and authorized the shop committee to call a membership meet-ing on July 5, 1939, in the event that Sbicca refused to dischargeGargani.At no time from June 30 until July 5 was the United notified thatwork.McLaughlin testified that the members of the United deducedthat Gargani had not been discharged in accordance with their re-quest and their contract.At 11 a. m. the members of the Unitedstopped their work and held a meeting in a hall about 4 squares fromthe plant.They reviewed the negotiations with the respondent, itsrefusal to sign the new agreement, and its alleged refusal to abide bythe contract and dismiss Gargani, and voted to strike until the respond-ent should dismiss Gargani.Approximately 31 employees went onstrike immediately, and formed a picket line the following day.The respondent contends that it did not refuse to discharge Garganiin accordance with the request of the United. Sbicca testified thatupon receipt of the letter from the United he immediately explainedthe letter to Gargani and said to him : "You have to leave the work."Gargani thereupon spread this news among his friends in the plant,and a few hours later a committee of employees approached Sbicca,told him that they had been sent by the Boot & Shoe Union, that thelatter now represented a majority of the employees in the plant, andthat they would strike if Gargani were dismissed. Sbicca described14 The shop committee consisted of five members employed by the respondent16 The record does not disclose whether he was suspended at a membership meeting atthe recommendation of the grievance committee, or by direct action of the committee. 72DECISIONSOF NATIONALLABOR RELATIONS BOARDhis position as being between two "firing lines" and testified that sincethe 3-day holiday over the Fourth of July was imminent he decided todo nothing with respect to Gargani until the plant, reopened on July,5.Sbicca was not present in the plant on July 5 when the plantopened after the holiday.On that day, as we have noted above, Gar-gani returned to his work.He testified that Sbicca had dischargedhim, but that members of the Boot & Shoe Union told him that hecould work and he did so.The complaint alleges that by refusing to discharge Gargani the.respondent interfered with, restrained, and coerced its employees inthe exercise of the rights as guaranteed by the Act.The TrialExaminer' found, and we agree with his finding, that the respondentdischarged Gargani at the request of the United but thereafter allowedhim to continue work at the demand of the Boot & Shoe Union. Itwould appear that the respondent thereby failed to fulfill a provisionof its contract with the United.We do not believe, -however, that inthe situation here present the breach of contract was intended to inter-fere with, restrain, or coerce the employees in their organization activi-ties or that the breach of contract had such effect.--It is contended that the strike was caused by unfair labor practiceson the part of the respondent. The causes of the strike are best enume-rated in McLaughlin's own words, as follows :We called this strike because of the fact that the company haddefinitely been stalling on the renewing of the agreement; hadalso been permitting this Gargani and Katoff to solicit member-ship in the Boot & Shoe, and did nothing whatever when werequested him, according to our contract, to stop this practiceon the part of one of these people.We have found, however, that the respondent did not refuse to bargaincollectively with the representative of a majority of its employees inthe appropriate unit; that the respondent was not responsible for theactivities of Katoff, Furia, or Gargani; and that the alleged refusalto discharge Gargani may have constituted a breach of contract, butwas not a violation within the meaning of the Act.We find that thestrike was not caused, either wholly or in part, by any, unfair laborpractices of the respondent., ,E. The refusal to reinstateOn July 5, 1939, as described above, the members of the Unitedwent on strike.On the following morning a picket line was formedand was maintained'until July 20, 1939.Sbicca was notified of the"Matter of WilliamsCoalCompanyandUnitedMine Workersof America,DistrictNo. E3, 11 N. L. R. B 579. SBICCA, INCORPORATED73strike and returned to the plant on July 6, 1939.Early in the morn-ing of that day he was approached in his office by Tesoro, easternrepresentative of the Boot & Shoe Union.Tesoro referred to anunanswered letter he had sent Sbicca on June 12, 1939, in behalf ofthe Boot & Shoe Union, in which he claimed that this labor organiza-tion represented a majority of the respondent's employees and re-quested that a contract be negotiated with it.He then handedSbicca a 'number of the pledge cards referred to above. Sbicca testi-fied that he insisted upon counting the cards himself, and upon com-paring the signatures with a weekly pay receipt sheet on which theemployees had signed their names.He counted 39 cards, and testi-fied that after he compared the signatures he was satisfied that theBoot & Shoe Union represented a majority of his employees.Atabout 5 o'clock that same day, July 6, 1939, the respondent signed aclosed-shop agreement with the Boot & Shoe Union, providinginteraliathat "The Emjjloyer shall employ . . . only such workers whoare members of the Union in good standing."17On July 20, 1939, the United called off the strike, and the 24 strikerswho still remained applied for reinstatement.'8Seven of these werereinstated immediately, and two were reinstated later.Two of thegroup who were not reinstated were told by their respective foremenat the time of their application that there was no work for them.Nine of this group,1" after requesting ,Sbicca or some other super-visory employee of the respondent for reinstatement, were referredto Tesoro, who had negotiated the Boot & Shoe Union contract, onthe ground that all employees had to be members in good standing ofthe Boot & Shoe Union-as a condition of employment.Tesoro toldthem that there was no work for them but promised them placementon a preferred list.20None of them, however, was thereafterreinstated.21The cbmplaint alleges that the respondent entered into the closed-shop contract with the Boot & Shoe Union at a, time when said unionwas not the representative of the respondent's employees "within the _meaning of Section 9 (a) and the proviso of Section 8, subdivision (3)of the Act," and that the respondent, in observing and performing the"The respondent adduced testimony to show that before signing the contract with theBoot & Shoe Union, Sbicca sought to induce the United to call off the strike which therespondent claimed was a breach of the contract between the United and the respondent.We do not believe that this testimony, which was controverted by McLaughlin,ismaterialto the issues hereinwe note, however,as did the Trial Examiner, that if the strike wasin fact in violation of the contra t the violation was induced in part at least, by therespondent's violation in failing to discharge GarganiSee subsection D,supra.'gSeven strikers applied for and were given reinstatement before the end of the strike.10Five employees,the record shows, applied for reinstatement but did not testify at thehearing.-'20Approximately 10 new employees had been hired during the strike21All employees who were reinstated became members of the Boot&Shoe Union. 74DECISIONS OF NATIONAL LABOR RELATIONS BOARDterms and conditions of the contract by refusing to reinstate 18 namedemployees, discriminated in regard to their hire and tenure of employ-ment to discourage membership in the United.We have repeatedly held that the requirement of membership ina particular labor organization as a condition of employment con-stitutes an unfair labor practice, within the meaning of Section 8(1) and (3) of the Act, unless the imposition and enforcement of thecondition are excused by the proviso clause of Section 8 (3).22Ac-cordingly the relevant inquiry is whether the respondent, in carryingout the terms and conditions of the contract with the Boot' & ShoeUnion, proceeded within the framework of immunity afforded by thisproviso clause.The proviso of Section 8 (3) of the Act provides that:... nothing in this Act . . . shall preclude an employer frommaking an agreement with a labor organization (not established,maintained, or assisted by any action defined in this Act as anunfair labor practice) to require as a condition of employmentmembership therein, if such labor organization is the representa-tive of the employees as provided in Section 9 (a), in the appro-priate collective bargaining unit covered by such agreement whenmade.Section 9 (a) provides that:Representatives designated or selected for the purposes of col-lective bargaining by the majority of the employees in a unitappropriate for such purposes, shall be the exclusive representa-tive of all the employees in such unit for the purposes of collectivebargaining in respect to rates of pay, wages, hours of employ-ment, or other conditions of employment.We have found above that the Boot & Shoe Union was not assistedby any action of the respondent defined in the Act as or constitutingthereunder an unfair labor practice, and it is not disputed that thecontract between the respondent and the Boot & Shoe Union coveredall the respondent's employees within the appropriate unit.As we described above, there was uncontradicted testimony thatthe Boot & Shoe Union submitted to the respondent its pledge cardsand that the, respondent, after checking the signatures' on the cardswith its pay roll and being satisfied that the Boot & Shoe Union repre-sented a majority of its employees, negotiated and signed the con-tract here in issue.At the hearing the Boot & Shoe Union submittedin evidence 38 pledge cards.The Trial Examiner found that the Boot22 SeeMatter of RosedaleKnitting Company and Rosedale EmployeesAssociation andAmerican Federation of Hosiery Worriers, partyto the contract,20 N. L R. B 326,and cases therein cited. SBICCA, INCORPORATED75& Shoe Union did not in fact represent a majority of the employeesin the appropriate unit on July 6, 1939,basing his finding upon the'June 29, 1939, pay rollwhichwas the only pay roll in evidence.Ac-cording to this pay roll, the Trial Examiner found 56 in the appropri-ate unit by excluding the working foremen but including 2 workerswho, though not listed on the pay roll, were admitted by all partiesto have been employees.A check of the Boot & Shoe designationsagainst this pay roll reveals only-27 names,or less than a majority.Two additional employees not on this list were mentioned by Tesoroas having gone out on strike with the United and having returned towork before the end of the strike,and approximately 20 names noton the list appear on pledge cards of the Boot & Shoe Union, or as-signatures of witnesses or approving employees on the July 6, 1939,contract between the Boot & Shoe Union and the respondent. Inview of the state of the record,it is apparent that the-pay roll usedby the Trial Examiner does not comprise a full list of all who wereemployees of the respondent on June 29, 1939.We do not believe under the circumstances that the record 'affordssufficient, basis for findijig that the Boot & Shoe Union did not in factrepresent a majority of the employees in the appropriate unit asalleged in the complaint.We shall therefore dismiss the allegationof the complaint that the respondent discriminated in regard to thehire and tenure of employees within the meaning of Section 8 (3)of the Act.IV. THE QUESTION CONCERNING REPRESENTATIONThe petition for investigation and certification of collective bargain-ing representative was filed by the United on July 10, 1939. The con-tract of July 6, 1939, between the respondent and the Boot & ShoeUnion terminated on July 6, 1940.Since this contract was executedafter the parties had notice of the representation claim of the United,neither- the -contract nor any renewal thereof may operate as a barto the instant representation proceeding.23We find that a question has arisen concerning the representationof employees of the respondent.V.THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the respondent,described in Section I above, has a close, intimate, and substantial23Matter of Malone BronzePowder Works,Inc. and Malone Aluminum CorporationandAluminum and Bronze Powder Workers Union No. 21211, affileated with the A.F. of L.,-19 N L.R. B. 449. 16DECISIONSOF NATIONAL LABOR RELATIONS BOARDrelation to trade, traffic, and commerce among the several States andtends to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.VI.THE DETERMINATION OF REPRESENTATIVESBecause of incomplete pay-roll data, the overlapping of nienlber-ship between the United and the-Boot & Shoe Union, and the lapseof time since the hearing herein, it is impossible to determine whichunion now represents a majority of the respondent's employees.We_find therefore that the question which has arisen concerning repre-sentation can best be resolved by an election by secret ballot.We shall follow our usual practice and direct that all employeeswithin the appropriate _unit who were employed by the respondentduring the pay-roll period immediately preceding the date of theDirection of Election, including employees who did not work duringsuch pay-roll period because,they were ill or on vacation, and em-ployees who were then or have since been temporarily laid off, butexcluding those who have since quit or been discharged for cause,shall be eligible to participate in the election.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.United Shoe Workers of America, Philadelphia District, affili-ated with the Congress of Industrial Organizations, and Boot & ShoeWorkers' Union, Local 141, affiliated with the American Federationof Labor, are labor organizations within the meaning of Section 2 (5)of the Act.-2.The operations of the respondent; Sbicca, Inc., Philadelphia,Pennsylvania, occur in commerce within the meaning of - Section 2(6) of the Act.3.The respondent has not discriminated in regard to hire or ten-ure of employment or any term or condition of employment, withinthe meaning of Section 8 (3) of the Act.4.The respondent has not refused to bargain collectively withUnited Shoe Workers of America, within the meaning of Section 8(5) of the Act.5.The respondent has not interfered with, restrained, or coercedits employees- in the exercise of the rights guaranteed in Section, 7of the Act, within the meaning of Section 8 (1) of the Act.6.A question affecting commerce has arisen concerning the repre-sentation of employees of the respondent within the meaning ofSection 9 (c) and Section 2 (6) and (7) of the Act. SBICCA, INCORPORATED777.All production employees of the respondent, including workingforemen, but excluding supervisory and clerical employees, constitutea ,unit appropriate for the purposes of collective bargaining, withinthe meaning of Section 9 (b) of the National Labor Relations Act.ORDERUpon the basis of the above findings of fact and conclusions of lawand pursuant to Section 10 (c) of the National Labor Relations Act,the National Labor Relations Board hereby orders that the complaintagainst Sbicca, Inc., Philadelphia, Pennsylvania, be, and it herebyis,,dismissed.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 8, of National LaborRelations Board Rules and Regulations-Series 2, as amended, it isherebyDIRECTED that, as part of the investigation authorized by the Boardto ascertain representatives for purposes of collective bargaining withSbicca, Inc., Philadelphia, Pennsylvania, an election by secret bal-lot shall be conducted as early as possible but not later than thirty(30) days from the date of this Direction of Election under the direc-tion and supervision of the Regional Director for the Fourth Region,acting in this matter as agent for the Board, and subject to Article III,Section 9, of said Rules and Regulations, among all production em-ployees of Sbicca, Inc., Philadelphia, Pennsylvania, who were em-ployed during -the pay-roll period immediately preceding the dateof this Direction of Election, including working foremen, employeeswho did,not work during such pay-roll period because they were illor on vacation, and employees who were then or have since been tem-porarily laid off, but excluding supervisory and clerical employees,and employees who shall have since quit or been discharged for cause,to determine whether they desire to be represented by United, ShoeWorkers of America, Philadelphia Branch, or by Boot & Shoe Work-ers'Union, Local No. 141, for the purposes of collective bargaining,or by neither.MR. EDWIN S. SMITH, concurring in part and dissenting in part:I cannot agree that the respondent has not interfered with,restrained, or coerced its employees within the meaning of Section8 (1) of the Act..The majority of the Board finds that Katoff is asupervisory employee and that he has engaged in activities partisanto one of two rival unions. I concur, but disagree with the finding 78DECISIONSOF NATIONALLABOR RELATIONS BOARDthat, since Katoff's connections with the United had not been formally,severed, the respondent is not to be held responsible for his activitiesin behalf of the United's rival, the Boot & Shoe Union.Katoff joinedtheUnited before his appointment as a working foreman; subse-quently thereto he attended no meetings of the United nor did heparticipate in any of its activities.No showing, moreover, is madethat Katoff participated actively in the affairs of the United evenbefore the promotion.Despite his status as foreman, however, hesolicited openly for the Boot & Shoe Union, coerced and intimidatedemployees, and threatened them with discharge if they refused tojoin the Boot & Shoe Union. These activities, occurring in conjunc-tion with the activities of Arthur Sbicca, the respondent's vice presi-dent,24 plainly demonstrated to the employees the partiality of therespondent for the Boot & Shoe Union and indicated the undesir-ability of continued membership in ' the United. I see no reason todepart from the Board's normal holding under similar circumstancesthat the respondent is responsible for the antiunion activities of itssupervisory employees.25I would hold the respondent responsiblefor the activities of Both Katoff and Arthur Sbicca.Further evidence of, the support granted the Boot & Shoe Unionby the respondent is reflected by the respondent's refusal to abide byits contract with the United and to discharge Gargani, and its hastein concluding the contract with the Boot & Shoe Union even-before theexpiration date of the contract with the United.Under all the cir-cumstances, I would find that the respondent assisted` the Boot & ShoeUnion, that therefore the contract with the Boot & Shoe Union isinvalid, and that the respondent, in relying upon this contract, unlaw-fully refused reinstatement to, and discriminated against, the em-ployees named in the complaint.24Footnote 7,supra.25 Footnote9,supra.